DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.

Claims 1-17 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to teach the claimed combination as recited.  The closes reference “Inferring Reservoir Interwell Dynamic Connectivity Based on Signal Processing Method”, Hou et al. does not disclose or suggest the improvement of the instant application comprising a combination as claimed, wherein obtaining a first/second time series from the first/second well, the second time series from a BHP gauge at a bottom of the second well/a fluid salinity sensor/a temperature sensor arranged in the second well to process the first time series and filter the second time series by removing dynamic variations from the second time series representative of static variations of the second time series in determining a correlation between the processed first time series and filtered second time series at various time shifts between the processed first time series and filtered second time series, to determine a maximal correlation coefficient and a time shift at maximal correlation wherein the maximal correlation coefficient being representative of the connectivity between the first well and the second well as cited in independent claims 1, 13, and 17. 

Instead, Hou et al. disclose method of inferring interwell connectivity combined with the dynamic injection-production data, based on injected signal’s time lag and attenuation via linear regression model using a time constant characterizing injected signal’s time lag and attenuation, with geological statistic. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Note: the previous 101 rejection to the claims is withdrawn based on Claim Amendment filed on 06/16/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864